Name: Council Directive 75/155/EEC of 4 March 1975 amending, for the third time, Council Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption
 Type: Directive
 Subject Matter: marketing;  plant product;  foodstuff;  health
 Date Published: 1975-03-11

 Avis juridique important|31975L0155Council Directive 75/155/EEC of 4 March 1975 amending, for the third time, Council Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption Official Journal L 064 , 11/03/1975 P. 0021 - 0024 Finnish special edition: Chapter 13 Volume 4 P. 0080 Greek special edition: Chapter 03 Volume 33 P. 0059 Swedish special edition: Chapter 13 Volume 4 P. 0080 Spanish special edition: Chapter 13 Volume 4 P. 0074 Portuguese special edition Chapter 13 Volume 4 P. 0074 COUNCIL DIRECTIVE of 4 March 1975 amending, for the third time, Council Directive No 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (75/155/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Having regard to the Opinion of the Economic and Social Committee; Whereas it appears that the present wording of certain provisions of Council Directive No 73/241/EEC (2) of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption, as last amended by Directive No 74/644//EEC (3), may give rise to various interpretations; Whereas Article 6 (1) of that Directive could, in certain cases, be interpreted to exclude the sale of bars or tablets of chocolate products weighing 85 g per unit, which weight is very common in some Member States ; whereas the methods for indicating the net weight on the products whose standard weight is less than 50 g per unit and presented in packages containing two or more such products whose weight is not less than 50 g are open to interpretation ; whereas the definitions adopted in Annex I for the various chocolate products containing milk in all its different forms might unduly restrict the manufacturer's choice of raw materials ; whereas, when aromatic substances other than ethyl vanillin are used, an indication of the name of the substance or substances used is not required when the products are marketed but only the nature of the taste or the flavour which they produce ; whereas it is understood that reference may be made to milk and milk products when marketing white chocolate; Whereas these provisions should therefore be worded more clearly; Whereas it appears necessary to complete the headings of the products defined in Annex I (1), headings 1.11 and 1.13, in certain languages; Whereas the name "KuvertÃ ¼re" should be accepted in the German version for products listed in Annex I (1), heading 1.20, in accordance with trade practices; Whereas the description "filled chocolate" is not in common usage in English ; whereas the use of other names better known to consumers should therefore also be authorized; Whereas Directive No 73/241/EEC does not provide for the labelling of large packages not intended for retail as have recent Directives on foodstuffs and in (1)OJ No C 5, 8.1.1975, p. 65. (2)OJ No L 228, 16.8.1973, p. 23. (3)OJ No L 349, 28.12.1974, p. 63. particular Council Directive No 74/409/EEC (1) of 22 July 1974 on the harmonization of the laws of the Member States relating to honey ; whereas this situation must be remedied; Whereas Directive No 74/644/EEC postponed to 1 July 1975 the date by which national laws should be aligned with the provisions of Directive No 73/241/EEC but did not alter the dates on which those provisions shall apply; Whereas the reduction of the period between the incorporation of these provisions in national laws and their implementation may give rise to practical difficulties ; whereas the period for implementing these rules provided by Directive No 73/241/EEC should therefore be extended in order to permit trade in these products in accordance with the said provisions as from 1 January 1976 and to prohibit trade in products not in accordance with the provisions as from 1 January 1977, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive No 73/241/EEC shall be amended in accordance with the following Articles. Article 2 The following subparagraph shall be added to Article 3 (1): "- the name "filled chocolate" may be replaced in English by one of the following : "chocolate with ... filling", "chocolate with ... centre"." Article 3 The following shall be substituted for Article 6 (1): "1. Chocolate, plain chocolate, gianduja nut chocolate, milk chocolate, milk chocolate with high milk content, gianduja nut milk chocolate, white chocolate and filled chocolate, in the form of bars or tablets each weighing not less than 85 g and not more than 500 g, shall be marketed in the following individual weights only : 85 g, 100 g, 125 g, 150 g, 200 g, 250 g, 300 g, 400 g and 500 g." Article 4 The following shall be substituted for Article 7 (1) (e): "(e) the net weight, unless the products weigh less than 50 g ; however, in the case of products weighing less than 50 g per unit and presented in packages containing two or more such products whose total net weight on the outer wrapper or the individual net weight on each unit wrapper in so far as this is clearly legible from the outside ; in the case of hollow moulded products this information may be replaced by the minimum net weight." Article 5 The following paragraph 2 (a) shall be added to Article 7: "2. (a) Where the products defined in Annex I are put up in packages or containers holding a net weight of not less than 10 kilogrammes and are not retailed, the information referred to in paragraph 1 (b), (c), (d) and (e), together with the information referred to in paragraph 1 (f) for products defined in Annex I, headings 1.1 to 1.7, may appear only in the accompanying documents." Article 6 The following shall be substituted for the first sentence of Article 14 (2) (c): "Prohibiting the marketing of products presented in the form of bars or tablets weighing more than 75 g and not more than 85 g." Article 7 The following shall be substituted for the second sentence of the first paragraph and the second paragraph of Article 15: "The laws thus amended shall be applied in such a way as to: - permit trade in products complying with the provisions laid down in this Directive, as from 1 January 1976, - prohibit trade in products not complying with the provisions laid down in this Directive, as from 1 January 1977." Article 8 In Annex I (1) the following shall be substituted for the title of heading 1.11: - in the German version: "1.11. gezuckertes Haushaltskakaopulver, gezuckerter Haushaltskakao, Haushaltsschokoladenpulver"; - in the French version: "1.11. cacao de mÃ ©nage sucrÃ © en poudre, cacao de mÃ ©nage sucrÃ ©, chocolat de mÃ ©nage en poudre"; (1)OJ No L 221, 12.8.1974, p. 10. - in the Italian version: "1.11. cacao comune zuccherato in polvere, cacao comune zuccherato, cioccolato comune in polvere"; - in the Dutch version: "1.11. gesuikerd huishoudcacaopoeder, gesuikerde huishoudcacao, huishoudchocoladepoeder". Article 9 In Annex I (1), the following shall be substituted for the title of heading 1.13: - in the German version: "1.13. fettarmes oder mageres, gezuckertes Haushaltskakaopulver, fettarmer oder magerer, gezuckerter Haushaltskakao, stark entÃ ¶ltes, gezuckertes Haushaltskakaopulver, stark entÃ ¶lter, gezuckerter Haushaltskakao"; - in the French version: "1.13 cacao de mÃ ©nage maigre sucrÃ © en poudre, cacao de mÃ ©nage maigre sucrÃ ©, cacao de mÃ ©nage fortement dÃ ©graissÃ © sucrÃ © en poudre, cacao de mÃ ©nage fortement dÃ ©graissÃ © sucrÃ ©"; - in the Italian version: "1.13. cacao comune magro zuccherato in polvere, cacao comune magro zuccherato, cacao comune fortemente sgrassato zuccherato in polvere, cacao comune fortemente sgrassato zuccherato"; - in the Dutch version: "1.13. gesuikerd mager huishoudcacaopoeder, gesuikerde magere huishoudcacao, gesuikerde sterk ontvet huishoudcacaopoeder, gesuikerde sterk ontvette huishoudcacao." Article 10 In Annex I (1) heading 1.14, the word "acidity" shall be replaced by : "free fatty acid content". Article 11 In Annex I (1) the word "Kurverture" shall be added to the German version of the title of heading 1.20. Article 12 In Annex I (1) the following shall be substituted for heading 1.21: "1.21. Milk chocolate the product obtained from cocoa nib, cocoa mass, cocoa powder or fat-reduced cocoa powder and sucrose, with or without added cocoa butter, and also from milk or from solids obtained by partially or totally dehydrating whole milk or from partially or wholly skimmed milk, and where appropriate, from cream, partially or totally dehydrated cream, butter or butter fat ; it shall have the following characteristics, subject to the definitions of milk chocolate vermicelli, gianduja nut milk chocolate and couverture milk chocolate: - total dry cocoa solids not less than 25 % - dry non-fat cocoa solids not less than 2.5 % - total dry milk solids derived from the ingredients listed above not less than 14 % - butter fat not less than 3.5 % - total fat not less than 25 % - sucrose not more than 55 %; these percentages being calculated after the weight of the additions provided for in paragraphs 5 to 8 has been deducted." Article 13 In Annex I (1) the following shall be substituted for heading 1.22: "1.22. Milk chocolate with high milk content the produce obtained from cocoa nib, cocoa mass, cocoa powder or fat-reduced cocoa powder and sucrose, with or without added cocoa butter, and also from milk or from solids obtained by partially or totally dehydrating whole milk or from partially or wholly skimmed milk, and, possibly, from cream, partially or totally dehydrated cream, butter or butter fat; it shall have the following characteristics: - total dry cocoa solids not less than 20 % - dry non-fat cocoa solids not less than 2.5 % - total dry milk solids derived from the ingredients listed above not less than 20 % - butter fat not less than 5 % - total fat not less than 25 % - sucrose not more than 55 %; these percentages being calculated after the weight of the additions provided for in paragraphs 5 to 8 has been deducted." Article 14 In Annex I (1), the following shall be substituted for heading 1.23: "1.23. Milk chocolate vermicelli, milk chocolate flakes milk chocolate in the form of granules or flakes having the following characteristics which differ from those laid down in paragraph 1, heading 1.21: - total dry cocoa solids not less than 20 % - total dry milk solids derived from the ingredients listed in heading 1.21 not less than 12 % - butter fat not less than 3 % - total fat not less than 12 % - sucrose not more than 66 %." Article 15 In Annex I (1), the following shall be substituted for heading 1.24: "1.24. Gianduja (or one of the derivatives of the word "gianduja") nut milk chocolate the product obtained, firstly, from milk chocolate having a minimum dry milk solids content content of 10 % and, secondly, from finely ground hazelnuts such that 100 g of the product contain not more than 40 g and not less than 15 g of hazelnuts. Almonds, hazelnuts and other nut varieties may also be added, either whole or broken, in such quantities that, together with the ground hazelnuts, they do not exceed 60 % of the total weight of the product." Article 16 In Annex I (1), the following shall be substituted for heading 1.26: "1.26. White chocolate the product free of colouring matters, obtained from cocoa butter, sucrose and from milk or solids obtained by partially or totally dehydrating whole milk or partially or wholly skimmed milk, and, possibly, from cream, partially or wholly dehydrated cream, butter or butter fat ; it shall have the following characteristics: - cocoa butter not less than 20 % - total dry milk solids derived from the ingredients listed above not less than 14 % - butter fat not less than 3.5 % - sucrose not more than 55 %; these percentages being calculated after the weight of the additions provided for in paragraphs 5 to 8 has been deducted." Article 17 In Annex I, paragraph 5 (b), the following shall be substituted for the second indent of the second paragraph: "- where flavouring substances other than ethyl vanillin are employed, by adding to the name the statement "... taste" or "... flavour" with a statement, in characters of equal size, indicating the nature of the taste or flavour. Any reference to a natural source should be restricted to natural flavouring substances;" Article 18 In Annex I, paragraph 7 (b), the following shall be substituted for the text under (i): "(i) milk and milk products when the finished product is not milk chocolate, milk chocolate with high milk content, couverture milk chocolate or white chocolate;" Article 19 Member States shall take the measures needed in order to comply with this Directive before 1 July 1975 and shall forthwith inform the Commission thereof. Article 20 This Directive is addressed to the Member States. Done at Brussels, 4 March 1975. For the Council The President M.A. CLINTON